

115 S891 IS: American Jobs Matter Act of 2017
U.S. Senate
2017-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 891IN THE SENATE OF THE UNITED STATESApril 7, 2017Mr. Murphy (for himself, Mr. Brown, Mr. Blumenthal, Ms. Baldwin, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to require contracting officers to consider information
			 regarding domestic employment before awarding a Federal defense contract,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the American Jobs Matter Act of 2017.
		2.Consideration and
			 verification of information relating to effect on domestic employment of
			 award
			 of Federal defense contracts
			(a)In
 generalSection 2305(a)(3) of title 10, United States Code, is amended by adding at the end the following new subparagraph:
				
 (F)(i)In prescribing the evaluation factors to be included in each solicitation for competitive proposals for covered contracts, an agency shall include the effects on employment within the United States of the contract as an evaluation factor that must be considered in the evaluation of proposals.
 (ii)In this subparagraph, the term covered contract means—
 (I)a contract in excess of $1,000,000 for the procurement of manufactured goods;
 (II)a contract in excess of $1,000,000 for the procurement of goods or services listed in the report of industrial base capabilities required by section 2504 of title 10; and
 (III)a contract in excess of $1,000,000 for the procurement of any item procured as part of a major defense acquisition program.
 (iii)The head of an agency, in issuing a solicitation for competitive proposals, shall state in the solicitation that the agency may consider, and in the case of a covered contract will consider as an evaluation factor under subparagraph (A), information (in this subsection referred to as a jobs impact statement) that the offeror includes in its offer related to the effects on employment within the United States of the contract if it is awarded to the offeror.
 (iv)The information that may be included in a jobs impact statement may include the following:
 (I)The number of jobs expected to be created or retained in the United States if the contract is awarded to the offeror.
 (II)The number of jobs created or retained in the United States by the subcontractors expected to be used by the offeror in the performance of the contract.
 (III)A guarantee from the offeror that jobs created or retained in the United States will not be moved outside the United States after award of the contract unless doing so is required to provide the goods or services stipulated in the contract or is in the best interest of the Federal Government.
 (v)The contracting officer may consider, and in the case of a covered contract will consider, the information in the jobs impact statement in the evaluation of the offer and may request further information from the offeror in order to verify the accuracy of any such information submitted.
 (vi)In the case of a contract awarded to an offeror that submitted a jobs impact statement with the offer for the contract, the agency shall, not later than one year after the award of the contract and annually thereafter for the duration of the contract or contract extension, assess the accuracy of the jobs impact statement.
 (vii)The Secretary of Defense shall submit to Congress an annual report on the frequency of use within the Department of Defense of jobs impact statements in the evaluation of competitive proposals.
 (viii)(I)In any contract awarded to an offeror that submitted a jobs impact statement with its offer in response to the solicitation for proposals for the contract, the agency shall track the number of jobs created or retained during the performance of the contract.
 (II)If the number of jobs that the agency estimates will be created (by using the jobs impact statement) significantly exceeds the number of jobs created or retained, then the agency may consider this as a factor that affects a contractor's past performance in the award of future contracts.
 (III)Contractors shall be provided an opportunity to explain any differences between their original jobs impact statement and the actual amount of jobs created or retained before the discrepancy affects the agency’s assessment of the contractor's past performance..
			(b)Revision of
 Federal Acquisition RegulationThe Department of Defense Supplement to the Federal Acquisition Regulation shall be revised to implement the amendment made by subsection (a).